DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Baz (Pub. No.: US 2015/0286786A1) and further in view of El-Baz (Pub. No.: US 2018/0070905A1).


With respect to claim 1:
El-Baz (6786) discloses a method for segmenting medical images comprising: integrating image descriptors, the image descriptors including a medical image (parag0024-0026, fig. 4A, 4B,4C), a Gibbs energy for a Markov-Gibbs random field model of the medical image (parag.0033, 0052, 0053, 0058, 0074, 0079), and an adaptive shape prior model of the medical image (parag. 0044, 0074-0078), generating probabilities for a goal region (parag. 0033-0048, 0058, 0074-0079), designating, based on the generated probabilities, the goal region in the medical image (parag. 0058, 0074-0079);
	EI-Baz (6786) does not explicitly disclose integrating image descriptors with a three-dimensional neural network, generating, using the three-dimensional neural network, probabilities for a goal region; 
	EI-Baz (0905) discloses integrating image descriptors with a three-dimensional neural network (parag. 0053-0054, 0069), generating, using the three-dimensional neural network, probabilities for a goal region (parag. 0053-0054, 0069);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of EI-Baz (0905)   into the teaching of EI-Baz (6786) in order to improve management of the treatment of radiation-induced lung injury.
With respect to claims 2, 10:
EI-Baz (6786) discloses a method wherein the goal region is a region of the
medical image corresponding to a biological feature of interest ([0062]- [0064]),
With respect to claim 3:
EI-Baz (6786) discloses the method of claim 1, wherein the Gibbs energy for the Markov-Gibbs random field model is a Gibbs energy for a 7th-order Markov-Gibbs random field 15model (parag. 0052 discloses MGRF of higher orders).
With respect to claims 4, 13:
El-Baz (6786) discloses wherein the Markov-Gibbs random field model is generated by using grayscale patterns of exemplary goal objects as samples of a trainable Markov-Gibbs random field ({0033]-[0038], [0055], [0061], [0073], [0083]),
With respect to claim 5:
El-Baz (6786) discloses, wherein the goal region is a region of the medical image corresponding to a biological feature of interest, and wherein the exemplary goal objects are the same biological feature ([0062-0076]),
With respect to claim 6:
El-Baz (6786) discloses, wherein the adaptive shape prior depends on a set of manually-segmented co-aligned subject images of a biological feature of interest corresponding to the goal region ({0044], [0074]-[0078]),
With respect to claim 7:
El-Baz (6786) discloses wherein the medical image includes a plurality of voxels, and wherein the generating comprises generating probabilities that each voxel depicts a biological feature of interest ({0070], [0076], [0079]-[0084]),
With respect to claim 9:
EI-Baz (6786) discloses the method for segmenting medical images, comprising: receiving a medical image including a plurality of voxels (parag. 0024-0026, 0076-0086, fig. 4A, 4B, 4C), the plurality of image descriptors includes a Gibbs energy for a Markov-Gibbs random field model (parag. 0033, 0052, 0053, 0058, 0074, 0079), an adaptive shape prior model (parag. 0044, 0074-0078), and a first-order appearance model of the original volume to be segmented (parag. 0044-0047).

	El-Baz (6786) does not explicitly disclose inputting into a neural network a plurality of image descriptors describing the medical image, calculating by neural network, probabilities that each voxel represents a goal region in the medical image, segmenting by the neural network, the medical image to identify the goal region.
	EI-Baz (0905) disclose inputting into a neural network a plurality of image descriptors describing the medical image, calculating by neural network, probabilities that each voxel represents a goal region in the medical image, segmenting by the neural network, the medical image to identify the goal region (parag. 0012, 0075-0076).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of EI-Baz (0905)   into the teaching of EI-Baz (6786) in order to improve management of the treatment of radiation-induced lung injury.
With respect to claim 11:
El-Baz (6786) discloses wherein the first-order appearance model of the original volume to be segmented is the medical image ((0079]-[0084]),
With respect to claim 14:
El-Baz (6786) discloses wherein the adaptive shape prior model is generated by adapting a shape prior in accord with the medical image and a database of customized training images ({0044]- [0047], [0074]-[0078]).
With respect to claim 15:
El-Baz (6786) discloses a method for segmenting a three dimensional medical image, the method comprising: receiving medical image data representing a three-dimensional medical image, the medical image data including a plurality of voxels (parag.0024]-[0026], [0060]-[0071], [0076]-[0086], fig.4A, 4B, 4C).
	El-Baz (6786) does not explicitly disclose integrating a plurality of image descriptors of the medical image using a neural network, outputting, by the neural network, segmentation data relating to the three-dimensional medical image, wherein the segmentation data is based on the plurality of integrated image descriptors, this increases accuracy of segmenting to obtain accurate results of medical images processing and analysis; wherein the plurality of image descriptors include the medical image and a Gibbs energy for a Markov-Gibbs random field model of the medical image
	EI-Baz (0905) discloses integrating a plurality of image descriptors of the medical image using a neural network (parag.0075), outputting, by the neural network, segmentation data relating to the three-dimensional medical image, wherein the segmentation data is based on the plurality of integrated image descriptors (parag. 0075-0076); wherein the plurality of image descriptors includes the medical image and a Gibbs energy for a Markov-Gibbs random field model of the medical image (parag. 0069).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of EI-Baz (0905)   into the teaching of EI-Baz (6786) in order to improve management of the treatment of radiation-induced lung injury.
With respect to claim 17
El-Baz (6786) discloses wherein the plurality of image descriptors include the medical image and an adaptive shape prior model (([0044]-[0047], [0074]-[0078]),
With respect to claim 18:
El-Baz (6786) discloses wherein the segmentation data identifies a goal region in the medical image ([0062]- [0064]).

With respect to claim 8, 12:
EI-Baz (0905) discloses a method wherein the method further comprises outputting a segmented medical image identifying the goal region (parag.0075).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649